Case 2:18-cv-O4415-ADS-AKT Document 13

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MARGARITA GONZALEZ,
Plaintiff,
- against -
TALON AIR INC. AND ADAM KATZ,

Defendants.

Filed 10/23/18 Page 1 of 1 Page|D #: 49

Case No. 2:18-cv-O4415

DEFENDANTS’ RULE 7.1
CORPORATE DISCLOSURE
STATEMENT

________ X

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

defendant Talon Air, Inc. n/k/a Talon Air, LLC, hereby certifies that it is not publicly traded, is

majority owned by Apollo Air Management, LLC, and that there is no publicly held corporation

that owns 10% or more ofits’ shares or stock.

Dated: Uniondale, New York
October 22, 2018

WESTERMAN BALL EDERER MILLER
ZUCKER & SHARFSTEIN, LLP

By:

€,4/-\//

 

Philip J. Campisi, Jr., Esq.
1201 RXR Plaza

Uniondale, New York 1 1566
(516) 622-9200

Attorneys for Defendants

